                                            COMMITTEE                    ON   JUSTICE   FOR      MIKE NIFONG
                                            Founded: June 20, 2008                                     M International O~amzation




  Raleigh Office
 P.O. Box 10153
    Raleigh, NC
          27605                                   Equal Justice for All ,n North Caro/,na
                                                                                            begins with Justfre for Mike Nifong!

      OFFICERS         C. Amanda Martin
       Victoria B.
                       Stevens Martin Vaughn & Tadych PLLC
                       1101 Haynes Street, Suite 100
                                                                                                                                     FILED
         Peterson
       Co-founder      Raleigh, NC 27604-1455                                                                                       AUG 2 1 2020
 Steven Matherly
  Community Activist                                                                                                                          0
                       CERTIFIED-MAILED on 08-21-20                                                                          F£CER
                                                                                                                                 ~
                                                                                                                              USDIS            CLERK
                                                                                                                                              ,EDNC
                                                                                                                           BY-- ~..---DEPCU<
 Vincent Edward
          Clark
 Communications Czar   RE: HARR v. WRAL-5 News - Scheduling Order for Discovery Plan
  Sidney B. Harr
      Lay Advocate
                       Hey, Attorney Martin,
     MEMBERS

       Jacqueline         Just to inform you, it is my intention to timely file a reply to your Motion to Dismiss.
         Wagstaff
         Durham
                           I write now to address the Rule 26(f) meeting which must occur by September 9, 2020 to·
        Ed Taylor      enable a scheduling order for this case. Being retired, my calendar is clear and extremely
       Greensboro
                       flexible. I will be available to meet with you at your office under social distancing protocol
  Okwei Annang         or over the phone at any time of your convenience in order to produce a proposed discovery
         Durham
                       plan.
  Aaron Zugaide
         Raleigh
                           I am in receipt of a list of approved mediators from the Clerk's Office, and from that list I
 Vikki Matherly        do not know and am not familiar with any of the listed. Any mediator of your choosing is
         Durham
                       fine with me as long as there exists no conflict with you or your clients; and I would prefer a
  Ronnie: Austin       mediator located in downtown Raleigh or near your office ... in walking distance.
        CALIFOR~IA


     Waset Regir          Get in touch with me at your convenience by phone (919.601.1817), text, e-mail, or
        CALIFORNIA
                       postal at any time of the day or night so that we can work on the proposed discovery plan.
Gregory Lunsford       Thank you.
         Durham

Crystal Mangum            Look forward to hearing from you and stay safe.
         Durham

Rich P. Williams
         Durham

Peggy Kirkpatrick
         Durham

    Linda Carter                                                           Sidney B. Harr: M.D., Lay Advocate
       Wilmington                                                          Committee on Justice for Mike Nifong
        Barbara].
        Whitman                                                            August 21, 2020
         Raleigh

      DezmondJ.
         Mosley
         Raleigh       c. Clerk of Court, NC Eastern District in Raleigh
        Christine:
         Stearns
       WASHINGTON




                        Case 5:20-cv-00362-M                         Document 18 Filed 08/24/20 Page 1 of 1
           ~r,.--justice4nifong@gmail:C:oni . -- -                    - phone: (919f60f,..18'F~5site:www.Justic~4nifong~com
